By tiie Court.
On the trial the plaintiff proved his books of account, and rested his case. The defendant then offered to *prove that the articles mentioned in the state of demand were delivered under a contract between Samuel Combs, John Combs and Ebenezer Price, and to be paid for by Samuel in stone ware, and the court overruled the evidence. The evidence was admissible, and there was no objection to the competency of Henry French.
The case is not within the statute of frauds ; it was not a collateral undertaking.
The evidence was not offered by way of setting up an offset, but to resist the plaintiff’s claim. Although a party files a set-off, it does not preclude him from relying upon any other just defence on the trial of the cause.
Judgment reversed.